 Case: 1:19-cr-00864 Document #: 102 Filed: 02/26/20 Page 1 of 1 PageID #:1685

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00864
                                                         Honorable Thomas M. Durkin
Ashik Desai, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 26, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin:Defendants' unopposed
motion for extension of time to 3/5/2020 to file a response to the government's brief [94]
is granted is granted as to Rishi Shah and Shradha Agarwal. [100] No appearance is
required on 2/27/2020. Mailed notice (srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
